Simmons, C. J.
1. The defendant showed good title by prescription, under color of title, and was not- bound by the headright grant, having had no notice as provided in the Civil Code,' § 3227. It was therefore not erroneous to direct a verdict in his favor.
2. While in a former suit the title to. the land had been involved, one who was not a party to such suit, was not vouched into court therein, and did not, in person or by attorney, participate in the trial thereof, was not bound by the judgment therein. Judgment affirmed.

All the Justices concur.